Citation Nr: 0840135	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 20, 2004 
for the grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from January 1991 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Previously, in June 2003, the Board remanded the veteran's 
claim for an increased rating for his service-connected 
epididymitis.  By an April 2004 supplemental statement of the 
case, the RO continued to deny this issue.  In a statement 
received at the RO in July 2004, the veteran withdrew this 
claim from appellate review.  As such, there remains no issue 
regarding the veteran's service-connected epididymitis before 
the Board at this time.  


FINDINGS OF FACT

1.  The veteran first met the schedular criteria for TDIU on 
August 25, 1994, when his combined schedular evaluation was 
increased from 40% to 80% disabling.

2.  The RO received the veteran's informal claim for 
entitlement to TDIU on July 20, 2004.  

3.  The veteran's service-connected disabilities were not of 
such a nature and severity to require consideration of an 
extraschedular rating and were not such as to prevent him 
from securing or following a substantially gainful occupation 
prior to July 20, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 2004 
for the award of a TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA imposes obligations on VA in terms of its duty to notify 
and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide.   

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 
are for application.  Id.

In this case, the veteran's earlier effective date claim 
essentially falls within this fact pattern.  In this regard, 
following receipt of notification of the February 2005 award  
of a TDIU, the veteran perfected a timely appeal with respect 
to the assignment of July 20, 2004 as the effective date for 
that award.  Consequently, no section 5103(a) notice is 
required for the appellant's earlier effective date claim.  
As for the provisions of 38 U.S.C.A. §§ 5104, 7105, and 38 
C.F.R. § 3.103, the record shows that in a June 2005 
statement of the case, the veteran was provided with the 
regulations pertaining to effective dates (38 C.F.R. § 
3.400), his appellate rights, a summary of relevant evidence, 
and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.   In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date on appeal.  The outcome of this 
matter turns, not on a medical determination, but rather on a 
determination as to the date a claim for TDIU was filed.  
There is no suggestion on the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's earlier effective 
date claim is required.

II.  Earlier Effective Date Claim

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2008).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations. It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2008).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2008).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2008).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

By way of history, the Board, in a June 2003 decision, 
awarded service connection for a number of disabilities, 
which increased the veteran's combined evaluation from 40 to 
80 percent, effective August 25, 1994.  The notice letter 
which accompanied the June 2003 rating decision is dated on 
July 3, 2003.  According to that letter, the record raised a 
claim for a TDIU.  Thus, the RO sent forms to the veteran in 
order for him to apply for a TDIU.  

On July 20, 2004, the RO received a statement from the 
veteran indicating that he was furnishing the necessary TDIU 
forms.  This is considered the veteran's informal claim for 
TDIU.  The actual forms were received on August 20, 2004.  

In August 2004, the veteran underwent a QTC examination.  He 
was diagnosed with left leg shortening with loss of muscle 
mass and weakness; a left shoulder disability; a left hip 
disability; a stress injury of the right knee; a left foot 
injury; a chronic low back strain and sprain; allergic 
rhinitis; reactive airway disease; mild pulmonic valve 
insufficiency with tachycardia; hypertension, epididymitis; 
bladder outlet obstruction; prostatitis; eczema; seborrheic 
dermatitis; tinea pedis; and headaches; all of these 
disabilities did not result in any time lost from work.  

In February 2005, the RO awarded entitlement to a TDIU, 
effective July 20, 2004, the date of receipt of the informal 
claim.  

According to the veteran's notice of disagreement, received 
in February 2005, he felt that the effective date for the 
award of a TDIU should be August 25, 1994.  

On review, the Board has reviewed all evidence of record and 
does not find any correspondence of record that could be 
construed as an informal claim for TDIU prior to July 20, 
2004.  

Having determined that July 20, 2004 is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The record demonstrates that the veteran first met the 
schedular criteria as of August 25, 1994.  See June 2003 
rating decision. 

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2008).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the medical records do not reflect that 
the veteran became unemployable due to service-connected 
disabilities within a one-year period prior to July 20, 2004, 
the date of receipt of the informal claim for TDIU.  

During his personal hearing, the veteran referred to a Board 
decision in 2003 that granted service connection for various 
disabilities, and an effective date of August 25, 1994 was 
assigned.  See June 2003 rating decision.  He is seeking the 
same effective date for the award of a TDIU.  

Review of the record shows that the veteran filed his 
original service connection claims on August 25, 1994.  
Therefore the effective date of August 25, 1994 was based on 
the date of receipt of the original claim.  In contrast, the 
instant appeal seeks compensation for a different benefit, a 
total rating based on individual unemployability.  As noted, 
unless the evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation, the 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  Accordingly, based on the above 
discussion, the veteran is not entitled to an effective date 
earlier than July 20, 2004, for the award of a TDIU.

The Board has also considered the veteran's suggestion that 
he has earned marginal income since he was discharged from 
service.  Significantly, however, the Board notes that, even 
if the veteran did not earn a living wage prior to the 
assigned effective date, this does not mean that he is 
entitled to TDIU.  The pertinent criteria in section 4.16 of 
38 C.F.R are that the claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The focus is not on the amount of 
his income, but on whether his service-connected disabilities 
preclude him from working.  Even if a claimant's income is 
below the poverty level, it does not necessarily lead to the 
conclusion that this is the result of earning impairment from 
a service- connected disability.  It is the Board's 
responsibility to assess the credibility and weight to be 
given to the evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than July 20, 2004, for the award 
of a TDIU, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2008).

To the extent the veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on clear and unmistakable error 
could result in the assignment of an effective date earlier 
than the date of a final decision as free-standing claims for 
earlier effective dates vitiate the rule of finality).


ORDER

Entitlement to an effective date earlier than July 20, 2004 
for the grant of a TDIU is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


